IN THE SUPREME COURT OF THE STATE OF NEVADA


                 RICHARD RUPPERT,                                        No. 83753
                 Appellant,
                 vs.
                 AMERICAN EXPRESS NATIONAL
                                                                              FILED
                 BANK,                                                        DEC 1 5 2021
                 Respondent.
                                                                             ELIZABE        BROWN
                                                                           CIE- • a F 6 • REME CO RT
                                                                               0.^# 41t
                                                                                 DEPU CLERK
                                       ORDER DISMISSING APPEAL

                             This appeal was docketed on November 10, 2021, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 14 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellant has not paid the filing fee or otherwise responded to this court's
                 notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:



                 cc:   Hon. Jasmin D. Lilly-Spells, District Judge
                       Richard Ruppert
                       Patenaude & Felix, APC
                       Eighth District Court Clerk


 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (0) 1947 4400                                                                 zi- 3579-2-